Citation Nr: 0722585	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  06-01 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to waiver of recovery of an overpayment in the 
amount of $11,517.00.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran's son




ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1945 to December 
1946.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2005 decision by the Committee on Waivers and 
Compromises (Committee) at the Department of Veterans Affairs 
(VA) Pension Center in Milwaukee, Wisconsin.  The Committee 
denied the veteran's claim for waiver of recovery of an 
overpayment of additional dependency compensation benefits in 
the amount of $11,517.00.

The appellant and the veteran's son testified before the 
Board at an April 2007 video conference hearing.  The 
appellant is the veteran's wife and guardian.

Subsequent to the adverse determination in May 2005, the 
claims file was transferred to Jackson, Mississippi.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The purpose of this remand is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  In an April 17, 2005 letter, the VA Debt Management 
Center provided the appellant notice of rights and 
obligations, and referred to an earlier undated VA letter to 
the appellant advising her of an overpayment and subsequent 
change in benefits.  As identified in the statement of the 
case, such letter was issued on April 1, 2005.  This letter 
is not included in the claims file.  

The Board notes that the May 27, 2005 decision of the 
Committee also references letters from VA to the appellant.  
The statement of the case provides more detail, noting that 
such letters were received in October 2004 and March 2005.  
This correspondence is also not associated with the record.  
This is of particular importance, because such correspondence 
may reflect a challenge as to the validity of the debt 
itself.  Therefore, the outstanding information must be 
provided to the Board.  

Additionally, in order to properly address the question of 
entitlement to waiver of recovery of an overpayment of 
additional dependency compensation benefits, VA must have 
accurate and current financial information.  Such information 
is crucial when weighing the equities of any claim for waiver 
of indebtedness.  The Board notes that in this case the only 
financial status report (FSR) filed by the veteran was in 
June, 2005.  As the last FSR was filed more than two years 
ago, further development is required.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  All correspondence referred to in the 
VA Debt Management Center's April 17, 2005 
letter to the veteran, in the Committee's 
May 27, 2005 decision, and in the August 
2005 statement of the case should be 
obtained and placed in the claims file.  
If any such documents cannot be located, 
this fact must be noted in the record.

2.  The veteran should be provided with 
another FSR (VA Form 5655) and asked to 
complete it.  In completing the current 
FSR, the veteran should provide written 
documentation or verification of all items 
contained in the FSR.

3.  Thereafter, the Committee should 
readjudicate the claim.  If the claim 
remains denied, a Supplemental Statement 
of the Case must be issued, and the 
veteran offered an opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




